Citation Nr: 1217936	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION


The Veteran served on active duty from March 1966 to July 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) from an a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board notes that the Veteran testified before a Veterans Law Judge in a January 2011 videoconference hearing and such hearing transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  Accordingly, the Veteran was notified in a March 2012 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  The Veteran responded in March 2012 that he did not wish to appear at another Board hearing.  As such, the Board may proceed on the appeal.

In December 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development.  The development was accomplished to the extent possible and the case has been returned to the Board for appellate review.  

During the January 2011 videoconference hearing, the Veteran appeared to raise an additional issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss.  The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although this was noted in the Board's December 2011 Remand, it is unclear whether any action has been taken on this issue.  The Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.


The issue of service connection for tinnitus is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus was denied in an unappealed January 2008 rating decision. 

2.  The evidence received since the January 2008 decision includes evidence that is not cumulative or redundant of that previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claim for service connection for tinnitus.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2011). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 6 (1996). 

Analysis 

In an unappealed rating decision dated in January 2008, the RO denied service connection for tinnitus.  Service connection was denied because there was no diagnosis of tinnitus during active service, nor was there evidence of that current tinnitus was due to in-service acoustic trauma.  The RO found that there was no evidence to support a finding that the Veteran's duties as a seaman exposed him to acoustic trauma.  The subsequently received evidence includes VA treatment records showing treatment for hearing loss and tinnitus. 

The Veteran was also afforded a hearing before a Veterans Law Judge in April 2011 and submitted written statements in August 2009 and May 2010.  The Veteran asserted that his duties as an ammunition loader aboard the USS Oklahoma during the Vietnam War exposed him to acoustic trauma.  He testified that he was in the Boatman's rank division aboard the Oklahoma.  Part of his duties included chipping paint with air guns and loading ammunition into the guns when the ship was in the demilitarized zone.  He stated that the ship would rock when the giant guns were fired and the noise would cause ringing in his ears.  He also reported that in his additional duties as a laundry person he was in close proximity to dryers and extractors had a high pitched noise which hurt his ears.  He had eight hour shifts during which he was exposed to the constant extractor noise.  He also used air hammers doing maintenance on the ship.  He did not have ear protection.  After service, his jobs in the cleaning industry exposed him to noise that was pretty much the same as in the service.  He first started experiencing hearing loss in 2003 but the ringing in the ears began in service.  He did not seek treatment until 2003 partly because he was in denial and partly because it became worse over time.  

The medical evidence showing the presence of the claimed disabilities combined with the Veteran's testimony and statements concerning ringing of the ears in service following acoustic trauma and continuity of symptomatology thereafter are not cumulative or redundant of the evidence previously of record and they specifically address the bases of the prior denials.  Moreover, they are sufficient to establish a reasonable possibility of substantiating the claims.  This evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, 24 Vet. App. 110 (2011).


ORDER

New and material evidence having been received, reopening of the claim for service connection for tinnitus is granted.



REMAND

The Veteran has claimed that his current tinnitus is related to acoustic trauma he experienced during his active service.  Particularly, the Veteran has testified and submitted statements that he was exposed to significant noise in relation to his duties aboard the USS Oklahoma during his Vietnam-era service.  He testified that he has had ringing in his ears since the firing of large guns on the ship, and that he now has the same type of ringing in his ears.  He has indicated that this ringing has become more problematic since 2003.  

The Veteran's service treatment records show no tinnitus and a 1969 VA general examination report shows no noted hearing loss or ear abnormality.  However, his 2010 testimony and 2009 and 2010 statements as to his duties onboard ship constitute competent evidence of in-service acoustic trauma.  Post service VA treatment records indicate continued treatment for symptoms of tinnitus reported since 2003, with an entry in June 2003 indicating tinnitus for many years and military and civilian noise exposure.  In light of these circumstances, the Board has determined that the Veteran should be afforded a VA examination to determine etiology of the disorder for which he is seeking compensation.  See 38 U.S.C.A. § 5103A(d)(2). 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a health care provider with sufficient expertise to determine the nature and etiology of the Veteran's tinnitus.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's tinnitus is etiologically related to the Veteran's active service.  For the purposes of the opinion, the examiner should assume that the Veteran is a credible historian. 

The rationale for each opinion expressed must also be provided. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO/AMC should readjudicate the Veteran's claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


